DETAILED ACTION
1	This action is responsive to the amendment filed on April 05, 2022.
2	Claims 15 and 17 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Edwards (US’ 225 A1) is maintained for the reasons set forth in the previous Office action that mailed on 02/24/2022.
3	 Claims 1-2, 4-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US’ 225 A1) for the reasons set forth in the previous Office action that mailed on 02/24/2022.
4	Claim 3 objected to for the reasons set forth in the previous Office action that mailed on 02/24/2022.
Response to Applicant’s Arguments
5	Applicant's arguments filed on 04/05/2022 have been fully considered but they are not persuasive.
	With respect to the rejection of the claims under 102(a)1 and 103 based on the teaching of Edwards (US’ 225 A1), applicant argued that Edwards (US’ 225 A1) discloses a UV light source, such as those listed at paragraphs [0022] and [0030] of Edwards including a UV LED. However, such UV light sources are not necessarily narrow band light sources. Applicant also argued that the UV LED may emit UV light, but also light in other wavelengths, and is hence not a narrowband LED sublimator as presently claimed and the Office appears to have ignored the feature of “a narrow band” with regards to the LED sublimator.
	The examiner respectfully, disagrees with the above arguments because the Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). 
	In this case the claimed specification recites the following paragraph to define the phrase “a narrow band LED radiation sources” 

    PNG
    media_image1.png
    431
    786
    media_image1.png
    Greyscale
 
	The above paragraph [0011] clearly defines the narrow band LED radiation sources as an Ultraviolet (UV) radiation LED lamp which is the same source of narrow band radiation source that taught by Edwards (US’ 225 A1) at page 4, in the following paragraph 0042).
The UV LED light source can emit wavelengths within a certain range, e.g. UVC wavelengths. The range and/or UV subtype emitted by the light source may be selected to more effectively cure particular ink formulations used by the printing system.
	Therefore, Edwards (US’ 225 A1) clearly teaches that the UV LED light source can emit wavelengths within a certain range as claimed.
	With regards to claim 16, it would have been obvious to one having ordinary skill in the art to expect that the UV LED as a light radiation source to have frequency of radiation correspond with an absorption spectrum of the dye-sublimation ink (print fluid) as claimed in claim 16 based on the teaching of Edwards (US’ 225 A1) that refers to UV LED as a radiation source (see page 4, paragraph, 0042) which is similar to the claimed radiation source, and, thus, the person of the ordinary skill in the art would expect such a radiation source to have similar property to those claimed, absent of unexpended results.
	With regards to claim 17, Edwards (US’ 225 A1) teaches UV LED light source as a radiation sources (see page 4, paragraph, 0042), which is the same source as recited in the claim and which inherently should have the same frequency of radiation correspond with an absorption spectrum of the dye-sublimation ink as claimed in claim 17.  
6	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761